Citation Nr: 1719853	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an extraschedular rating for service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from July 1967 to July 1970 and June 1973 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) which denied an increased evaluation for pes planus.

The Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge in May 2015.  A copy of the transcript has been associated with the record.

This issue was previously before the Board in September 2015, when the Board granted an increased rating of 10 percent for bilateral pes planus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the parties filed a Joint Motion for Partial Remand (JMPR).  The JMPR provides that a remand was warranted for the Board to discuss the combined effects of all the Veteran's service-connected conditions when determining whether referral for extraschedular rating was appropriate.  In a May 2016 Order, the Court granted the JMPR and remanded the issue of entitlement to an extraschedular rating for bilateral pes planus to the Board.  In August 2016, the Board remanded the issue for an extraschedular opinion from the VA Director of the Compensation Service, which was obtained in February 2017.  The RO substantially complied with the remand directives and the claim for entitlement to an extraschedular rating for service-connected bilateral pes planus is now before the Board for appellate consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Board notes that the issues of entitlement to a compensable disability rating for hemorrhoids, conjunctivitis, recurrent folliculitis barbae, left hand scar, left lower leg scar; and the issue of service connection for hypertension, were previously remanded to the Agency of Original Jurisdiction (AOJ) in a September 2015 Board remand.  The development ordered has not yet been completed and these issues have not been recertified to the Board.  These matters are, therefore, referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Bilateral pes planus is manifested by pain on manipulation of both feet, which is a symptom and a level of severity contemplated by the rating schedule.   

2.  The rating criteria under Diagnostic Code 5276 adequately contemplate the level of severity and symptomology due to service-connected pes planus.

3.  The case does not present such an exceptional or unusual disability picture with such related factors as marked interference from employment or frequent periods of hospitalization.  

4.  The combined effect or collective impact of the Veteran's service-connected disabilities are captured by the schedular rating criteria.


CONCLUSION OF LAW

Entitlement to an extraschedular rating for service-connected bilateral pes planus is denied.  38 U.S.C.A. §§ 1154(a), 1155, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(c), 3.321, 3.326(a), 4.1, 4.7, 4.20, 4.71a, 4.118, Diagnostic Codes (DC) 5276 (2016).





REASON AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist under the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in June 2010 which met the VCAA notice requirements.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, private medical records, lay statements and VA examinations.  In August 2010, a VA examination was provided in connection to the Veteran's increased evaluation claim for bilateral pes planus.  This examination adequately addressed the Veteran's current diagnosis, and included adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

The Veteran testified at a Travel Board hearing in May 2015.  The hearing focused on the elements necessary to substantiate his increased rating claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show the elements of service connection, and the increased severity of his symptoms.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran under the VCAA.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(c), 3.326(a) (2016).

II. Entitlement to an Extraschedular Rating for Bilateral Pes Planus

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

In exceptional cases an extraschedular rating may be provided.   38 C.F.R. § 3.321 (2016).  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the schedular evaluations are inadequate, the Board proceeds to the second step.  Id.  At the second step, the Board must determine whether the claimant's disability picture exhibits factors described by or related to the "governing norm[s]" set forth by 38 C.F.R. § 3.321 (b)(1), the regulation under which extraschedular ratings are assigned.  Id.  Namely, those governing norms are "marked interference with employment" or "frequent periods of hospitalization." See id.  If the Veteran's disability picture exhibits these governing norms, the Board proceeds to the third step.  Id.  At the third and final step, the Board refers the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for...an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Assignment for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

The United States Court of Appeals for Veterans Claims (Court) has held that the Board is precluded from granting an extraschedular rating in the first instance.  See Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015) (citing Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996)).  The Director of Compensation Services must address consideration of an extraschedular evaluation in the first instance.  38 C.F.R. § 3.321 (2016); Wages v. McDonald, 27 Vet. App. 233, 236 (2015). 

In rendering a decision on appeal, the Board must analyze the credibility, competency and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran is requesting an extraschedular rating based on the collective impact of his service-connected disabilities.  Specifically, during a May 2015 Travel Board hearing, and within his February 2017 appellate brief, the Veteran contended that the use of cushions in the soles of his shoes relieves his pes planus symptoms, but that he finds it difficult to wear shoes and socks due to his service-connected scar, located on his left lower leg, which he indicated had become painful.  

The Board, however, finds that that the Veteran's service-connected foot and scar disabilities do not present an exceptional or unusual disability picture to render inadequate the schedular rating criteria in this case.

The Veteran's bilateral pes planus is rated at 10 percent disabling under Diagnostic Code 5276 for flatfoot.  38 C.F.R. § 4.71a (2016).  Under Diagnostic Code 5276, a non-compensable evaluation is assigned if the veteran's symptoms are mild, and relieved by a built-up shoe or arch support; 10 percent is assigned for moderate symptoms, including the weight-bearing line being over or medial to the great toe, an inward bowing of the tendo achillis, and pain on manipulation and use of the feet, either unilateral or bilateral; 20 percent is assigned for unilateral severe symptoms, including objective evidence of a marked deformity, accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities; a 30 percent rating is assigned for bilateral observations of these severe symptoms, or unilateral symptoms of pronounced flatfoot, including marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances; and a maximum 50 percent evaluation is warranted for bilateral pronounced symptoms.  38 C.F.R. § 4.71a, DC 5276 (2016).

In May 2016, the Board referred the issue of entitlement to an increased disability rating for bilateral pes planus to the Director of Compensation Services for an extraschedular evaluation, which was obtained in February 2017.  The Director opined that an extraschedular evaluation in excess of 10 percent for pes planus was not warranted based on the evidence of record, specifically the August 2010 VA examinations for the Veteran's service-connected pes planus and left lower leg scar.  The Director indicated that during the VA examination, the Veteran's bilateral pes planus did not have symptoms of painful motion, swelling, tenderness, instability, weakness, or vascular abnormalities.  The Director also noted that no pain or breakdown was reported in the left lower leg scar, and there was no evidence of adherence, tissue loss, inflammation or edema.  There was no limitation to employment or daily activities.  Because the rating schedule contemplated these aforementioned symptoms for both the Veteran's service-connected pes planus and left lower leg scar, the Director concluded that the elements of Thun had not been met and therefore an extraschedular evaluation in excess of 10 percent was not warranted.

The Board finds that the symptomatology and impairment caused by bilateral pes planus, as well as his scar, are both contemplated by the schedular rating criteria.  The schedular rating criteria under Diagnostic Code 5276 specifically provides for disability ratings based on pes planus, or flatfoot.  In this case, considering the lay and medical evidence, the Veteran's bilateral pes planus is manifested in his left foot as weight bearing above the great toe, and in both feet showing pain on manipulation, which are symptoms and a level of severity contemplated under Diagnostic Code 5276.  

In an August 2010 VA examination, the Veteran indicated both feet had occasional foot cramping, with weight bearing over the great toe of his left foot.  The Veteran reported no limitations to standing or walking and found no evidence of painful motion, swelling, heat, stiffness, fatigability, tenderness, instability, weakness, lack of endurance or abnormal weight bearing.  In the Veteran's October 2010 notice of disagreement, he indicated that his bilateral pes planus had worsened.  In a September 2015 Travel Board hearing, the Veteran testified that he no longer could climb, walk, bend or jump as he used to due to his flat feet.  He indicated that he sometimes wore cushions in the soles of his shoes to help him walk better, which had become difficult due to his painful foot cramps.  The Board finds that the Veteran's symptoms and impairment, throughout the appellate period, of occasional cramping of both feet, and tenderness of both feet during use resulting in limitations to walking, climbing, bending and jumping, which require the use of an inserts to relieve symptoms, are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. §§ 4.20, 4.71a, DC 5276 (2016); see also Mauerhan, 16 Vet. App. 436.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's disabilities, and an extraschedular evaluation is not warranted in this case.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155 (West 2014).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).  In this case, the problems reported by the Veteran, such as occasional cramping of both feet, tenderness of both feet during use, limitations to walking, climbing, bending and jumping, which require the use of an inserts to relieve symptoms, are contemplated by the criteria discussed above.

Interference with standing, walking, and weight bearing is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45, which contemplates disturbance of locomotion, instability of station, and interference with weight-bearing because prolonged walking necessarily involves weight bearing.  To the extent that prolonged walking or weight bearing causes incidental foot pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca v. Brown, 8 Vet. App. 202, 205 (1995) and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the diagnostic code.  See Schafrath v. Derwinksi, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 3.49, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§  4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to the schedular rating criteria).  Accordingly, the Board finds that the assigned evaluation for bilateral pes planus addresses his current disability picture.

The Veteran's left lower leg scar is rated under Diagnostic Code 7805, other scars, and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  38 C.F.R. § 4.118 (2016).  Diagnostic Code 7804, which evaluates unstable or painful scars, specifically indicates that scars rated under Diagnostic Code 7805 may also be rated under this code.  See 38 C.F.R. § 4.118, DC 7804, Note (3) (2016).  Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are unstable and painful on examination.  A 20 percent evaluation applies to three or four scars that are unstable or painful.  A 30 percent evaluation is for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804 (2016).  Diagnostic Code 2804 defines an "unstable scar" as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).

The lay and medical evidence of record do not show a combination of symptomology and impairment for both the service-connected bilateral pes planus and left lower leg scar that is not already contemplated by the rating schedule.  In a September 2010 VA examination for service-connected left lower leg scar, the Veteran did not present symptoms of pain, unstable skin (frequent ulcerations or breakdowns), tissue loss, inflammation, and edema or keloid formation.  The VA examiner reported there was no limitation of motion or loss of function due to the scar.  The Veteran more recently contended, during a May 2015 Travel Board hearing, that his scar on his lower left leg had never healed properly, and was painful, tender and scabbing, which made it difficult to wear socks.  The Board finds that the rating criteria specifically address the Veteran's left lower leg scar symptoms of pain and unstable skin.  38 C.F.R. § 4.118, DC 7804, 7805 (2016).  

As discussed above, the Veteran's pes planus symptoms of cramping of both feet, and tenderness of both feet during use, resulting in limitations to walking, climbing, bending and jumping, which require the use of an inserts to relieve symptoms, are part of or similar to symptoms listed under the schedular rating criteria with consideration of limitation of motion and functional loss due to pain.  See 38 C.F.R. §§ 4.20, 4.71a, DC 5276 (2016); see also Mauerhan, 16 Vet. App. 436.  The Board finds that the combined effect of symptoms and limitations associated with bilateral pes planus and left lower leg scar, as requiring the wearing shoe inserts, and a difficulty of wearing shoes and socks due to a left lower leg scar, associated with a limitation in walking and weight bearing, are contemplated in the rating schedule criteria, as previously discussed.  Because the Veteran's service-connected bilateral pes planus and left lower leg scar both present a combination of symptoms and limitations already contemplated in the rating schedule, an extraschedular evaluation is not warranted.  See 38 C.F.R. §§ 4.20, 4.71a, 4.118, DC 5276, 7804, 7805 (2016).

Given the above reasons, the Board finds that the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an extraschedular rating for service-connected bilateral pes planus is not warranted for the entire rating period on appeal.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


